UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                            )
                                            )
 KRISHNA MUIR,
                                            )
                    Plaintiff,              )
                                            )
              v.                            )       Civil Case No. 03-1193 (RJL)
                                            )
                                            )
 NA VY FEDERAL CREDIT UNION, et
                                            )
 al.,
                                            )
                                            )
                    Defendants.
                                            )

                                      ORDER
                                                                               "'--
      For the reasons set forth in the Memorandum Opinion entered thisGct.day of
September, 2010, it is hereby

      ORDERED that the Motion for Summary Judgment by defendant Dearing [#88]
is GRANTED; and it is further

       ORDERED that final judgment be entered for the defendant Dearing on all
counts.

        SO ORDERED.
                                                          /I




                                                R~
                                                United States District Judge